Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 24 November 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are not directed to a judicial exception and the Examiner has not provided any evidence. The Examiner disagrees because the abstract idea has been identified using the exact claim language and processing a transaction is an abstract idea under the groupings identified in the MPEP.	Applicant argues the abstract idea is integrated into a practical application, but the Applicant does not specifically address how/why/if the additional elements described in the prior rejection are integrated into a practical application. As such, the additional elements of a processing system and a point of service terminal do not integrate the abstract idea because the additional elements merely use the computer as a tool to perform the abstract idea and generally link the abstract idea to a particular technological environment. The Applicant presents arguments on pages 8-9 that do not reflect the examined claim language. 	Applicant argues the claims recite significantly more than the abstract idea. The additional elements are merely generic computer components that implement the abstract idea and do not meaningfully limit the abstract idea of the claims. Additionally, the Applicant’s argument on page 10 directly contradicts the dependent claims 24 and 34 which recite the multiple aspects of the transaction processing system including the . 
Applicant’s arguments with respect to claim(s) 21-26, 29, 31-36, and 39 have been considered but are not persuasive. 	Applicant argues the mobile phone and server is only for biometric processing and no configured to process a transaction, but this is incorrect as the server has both an authentication module and a transaction module.
Applicant's arguments filed 24 November 2020 with respect to the 103 rejection have been fully considered but they are not persuasive. Applicant argues the 103 rejection should be withdrawn based on the withdrawn 102 rejection, but this is not persuasive due to the updated rejection presented below and the previously addressed arguments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-28, 30-38, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) receiving a transaction authorization request comprising transaction data and biometric data for a transaction, receiving location data associated with a site of the transaction, validating the biometric data and the location data, processing the transaction after the transaction processing system validates the 
Dependent claims 22-28, 30, 32-38, and 40 do not remedy the deficiencies of the independent claims and are rejected accordingly. Dependent claims 22, 23, 25, 26, 32, 33, 35, and 36 further refine the abstract idea of processing transactions through the steps of detailing the type of data sent and received. Dependent claims 24, 27, 28, 30, 34, 37, 38, and 40 contain generic computer functions, components (see MPEP 2106.05(d)) that do not integrate the abstract idea into a practical application nor add significantly more than the abstract idea. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 21-26, and 31-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ramalingam US 2011/0238517.

As per claim 21:
	Ramalingam discloses a method, comprising: receiving, by a transaction processing system from a point-of-service terminal, a transaction authorization request comprising transaction data and biometric data for a transaction (Abstract, Fig 5&6, ¶ [0062], ¶[0096]-[0099] includes storing the biometric data remotely in the User Information 122 which is stored on the server, [0036]; [0041]-[0043] the server authorization may involve verification between the authentication module and security module; Fig 1, Fig 2 a mobile device is a payment device under the BRI terminal in the specification includes a mobile device);
	receiving, by the transaction processing system, location data associated with a site of the transaction (Fig 5, ¶[0053]),
	validating, by the transaction processing system, the biometric data and the location data (Fig 5 ‘is the device located at the merchant?’, ¶¶ [0036], [0096]-[0099], [0041]-[0043] authorization may involve verification between the authentication module and the security module); and
	processing, by the transaction processing system, the transaction after the transaction processing system validates the transaction using the biometric data and the location data (Fig 5, ¶¶ [0063] ‘the purchase is completed using the payment information’, [0096]-[0099] the biometric information must be validated first; [0041]-[0044] authentication using the security module data which include biometric data and then the transaction module processes the transaction).As per claim 22:	Ramalingam further discloses the method of claim 21, wherein the biometric data comprises facial image data (¶ [0097] picture of a person’s face).
As per claim 23:	Ramalingam the method of claim 21, wherein the location data comprises a merchant’s location (Fig 5, ¶[0053]).

As per claim 25:	Ramalingam further discloses the method of claim 21, wherein the transaction data comprises payment account data (¶ [0034] user information can include payment information).As per claim 26:	Ramalingam further discloses the method of claim 21, wherein the transaction data comprises payment account data, which comprises a UID (¶ [0033] user identifier reads on UID).

As per claims 31-36:	Claims 31-36 are rejected under the rationale of claims 21-26, respectively, because the claims are not patentably distinct. As per claim 31, Ramalingam further discloses one or more processors (Fig 3, ¶ [0041] ‘processors’)	one or more computer readable media (Fig 3, ¶ [0117] ‘computer-readable storage media’).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 28, 30, 37, 38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam US 2011/0238517 in view of Hammad US 2009/0187492.


	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Hammad in Ramalingam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the field of payment processing and transaction approval based on location and other security factors. As per claim 28:	Ramalingam fails to explicitly disclose, but Hammad does disclose the method of claim 21, wherein the transaction processing system comprises a payment processing network including an identification system host, and an identification system in communication with the payment processing network (¶¶ [0035]-[0038], [0013]-[0018], [0025]-[0026] payment processing network).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Hammad in Ramalingam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of 
As per claim 30:	Ramalingam fails to explicitly disclose, but Hammad does disclose the method of claim 21, wherein processing, by the transaction processing system, the transaction comprises routing the transaction authorization request to an issuer computer, and wherein the method further comprises: receiving an authorization response message from the issuer computer (¶¶ [0035]-[0038]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Hammad in Ramalingam since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both references are in the field of payment processing and transaction approval based on location and other security factors.As per claims 37, 38, and 40:	Claims 37, 38, and 40 are rejected under the rationales of claims 27, 28, and 30, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6269348 Pare “Tokenless Biometric Electronic Debit and Credit transactions.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692